





WAIVER AND TWELFTH Amendment
to
SECOND AMENDED AND RESTATED
Loan and security agreement


This Waiver and Twelfth Amendment to Second Amended and Restated Loan and
Security Agreement (this “Amendment”) is entered into this 11th day of May, 2018
(the “Twelfth Amendment Effective Date”), by and between (i) SILICON VALLEY BANK
a California corporation (“Bank”), and (ii) SONIC FOUNDRY, INC., a Maryland
corporation (“Sonic Foundry”), and SONIC FOUNDRY MEDIA SYSTEMS, INC., a Maryland
corporation (“Sonic Systems” and together with Sonic Foundry, jointly and
severally, individually and collectively, the “Borrower”).
Recitals
A.    Bank and Borrower have entered into that certain Second Amended and
Restated Loan and Security Agreement, dated as of June 27, 2011, as amended by
that certain First Amendment, dated as of May 31, 2013, as further amended by
that certain Second Amendment, dated as of January 10, 2014, as further amended
by that certain Third Amendment, dated as of March 24, 2014, as further amended
by that certain Fourth Amendment, dated as of January 27, 2015, as further
amended by that certain Fifth Amendment, dated as of May 13, 2015, as further
amended by that certain Sixth Amendment, dated as of October 5, 2015, as further
amended by that certain Seventh Amendment, dated as of February 8, 2016, as
further amended by that certain Eighth Amendment, dated as of December 9, 2016,
as further amended by that certain Ninth Amendment, dated as of March 16, 2017,
as further amended by that certain Waiver and Tenth Amendment, dated as of May
10, 2017 and as further amended by that certain Eleventh Amendment to Second
Amended and Restated Loan and Security Agreement, dated as of December 22, 2017
(as the same may from time to time be further amended, modified, supplemented or
restated, the “Loan Agreement”).
B.    Bank has extended credit to Borrower for the purposes permitted in the
Loan Agreement.
C.    Borrower has requested that Bank amend the Loan Agreement to: (i) modify
the Minimum EBITDA financial covenant; (ii) waive a certain existing Event of
Default; (iii) add certain new milestone equity covenant requirements; and
(iv) make certain other revisions to the Loan Agreement as more fully set forth
herein.
D.    Bank has agreed to so amend certain provisions of the Loan Agreement, but
only to the extent, in accordance with the terms, subject to the conditions and
in reliance upon the representations and warranties set forth below.
Agreement
Now, Therefore, in consideration of the foregoing recitals and other good and
valuable consideration, the receipt and adequacy of which is hereby
acknowledged, and intending to be legally bound, the parties hereto agree as
follows:
1.Definitions. Capitalized terms used but not defined in this Amendment shall
have the meanings given to them in the Loan Agreement.


2.Amendments to Loan Agreement.
        





--------------------------------------------------------------------------------





2.1     Section 6.2 (Financial Statements, Reports, Certificates). Subsection
(a)(i) of Section 6.2 is amended in its entirety and replaced with the
following:


“(i)    a Borrowing Base Report (and any schedules related thereto and including
detailed electronic accounts receivable ledger reports and any other information
requested by Bank with respect to Borrower’s Accounts), no later than Friday of
each week;”


2.2    Section 6.2 (Financial Statements, Reports, Certificates). Subsection (a)
of Section 6.2 is amended by inserting the following new subsection (a)(ix)
immediately following subsection (a)(viii) thereof:


“(ix)    Prompt written notice of any changes to the beneficial ownership
information set forth in items 2(d) and 2(e) of the Perfection Certificate.
Borrower understands and acknowledges that Bank relies on true, accurate and
up-to-date beneficial ownership information to meet Bank’s regulatory
obligations to obtain, verify and record information about the beneficial owners
of its legal entity customers.”


2.3    Section 6.3 (Accounts Receivable). Subsection (c) of Section 6.3 is
amended in its entirety and replaced with the following:


“(c)    Collection of Accounts. Borrower shall direct Account Debtors to deliver
or transmit all proceeds of Accounts into a lockbox account, or such other
“blocked account” as specified by Bank (either such account, the “Cash
Collateral Account”). Whether or not an Event of Default has occurred and is
continuing, Borrower shall immediately deliver all payments on and proceeds of
Accounts to the Cash Collateral Account. Subject to Bank’s right to maintain a
reserve pursuant to Section 6.3(g), all amounts received in the Cash Collateral
Account shall be applied to immediately reduce the Obligations (unless Bank, in
its sole discretion, at times when an Event of Default exists, elects not to so
apply such amounts). Borrower hereby authorizes Bank to transfer to the Cash
Collateral Account any amounts that Bank reasonably determines are proceeds of
the Accounts (provided that Bank is under no obligation to do so and this
allowance shall in no event relieve Borrower of its obligations hereunder).”


2.4    Section 6.3 (Accounts Receivable). Subsection (g) of Section 6.3 is
amended in its entirety and replaced with the following:


“(g)    Reserves. Notwithstanding any terms in this Agreement to the contrary,
at times when an Event of Default exists, Bank may hold any proceeds of the
Accounts and any amounts in the Cash Collateral Account that are not applied to
the Obligations pursuant to Section 6.3(c) above as a reserve to be applied to
any Obligations, regardless of whether such Obligations are then due and
payable.”


2.5    Section 6.9(b) (Financial Covenants). Section 6.9(b) is deleted in its
entirety and replaced with the following:


“    (b)    Minimum EBITDA. Achieve (i) EBITDA (negative EBITDA) plus (ii) the
net change in Deferred Revenue during each measurement period, of at least (x)
(i) for the quarterly period ending June 30, 2018, measured on a trailing six
(6) month basis, no worse than negative One Million One Hundred Thousand Dollars
(-$1,100,000.00); (ii) for the quarterly period ending September 30, 2018,
measured on a trailing six month basis, no less than Five Hundred Thousand
Dollars ($500,000.00); (iii) for the quarterly period ending





--------------------------------------------------------------------------------





December 31, 2018, measured on a trailing six (6) month basis, no worse than
negative Two Hundred Fifty Thousand Dollars (-$250,000.00); and (y) for the
quarterly period ending March 31, 2019, measured on a trailing three (3) month
basis, no worse than negative Two Hundred Fifty Thousand Dollars (-$250,000.00);
”


2.6    Section 6.9(d) (Financial Covenants). The following new Section 6.9(d) is
hereby inserted immediately following Section 6.9(c) thereof:


“    (d)    Equity Event 2018. (i) During the period commencing on the Twelfth
Amendment Effective Date and ending on June 30, 2018, Borrower shall have
received net proceeds of not less than Two Million Dollars ($2,000,000.00) (the
“Initial 2018 Equity Proceeds”) from the issuance and sale of additional equity
(which can be in the form of convertible indebtedness) or Subordinated Debt
(subject to a Subordination Agreement in form and substance acceptable to Bank,
in Bank’s reasonable discretion) of Borrower, to be issued to investors of
similar character and quality as the investors in Borrower as of the Effective
Date; and (ii) in addition to and supplemental to the Initial 2018 Equity
Proceeds, in connection with or after receipt of the Initial 2018 Equity
Proceeds, but in any event on or before December 31, 2018, Borrower shall have
received additional net proceeds of not less than Five Hundred Thousand Dollars
($500,000.00) (the “Subsequent 2018 Equity Proceeds”, and together with the
Initial 2018 Equity Proceeds, the “Equity Event 2018”), from the issuance and
sale of additional equity (which can be in the form of convertible indebtedness)
or Subordinated Debt (subject to a Subordination Agreement in form and substance
acceptable to Bank, in Bank’s reasonable discretion) of Borrower, to be issued
to investors of similar character and quality as the investors in Borrower as of
the Effective Date. For the avoidance of doubt, proceeds of PFG Subordinated
Debt may be deemed to satisfy all or a portion of the requirements of the Equity
Event 2018.”    


2.7 Section 13 (Definitions). The following new defined terms are hereby
inserted alphabetically in Section 13.1:


“    “Equity Event 2018” is defined in Section 6.9(d).”


“    “Initial 2018 Equity Proceeds” is defined in Section 6.9(d).”


“    “Subsequent 2018 Equity Proceeds” is defined in Section 6.9(d).”
    
“    “Twelfth Amendment Effective Date” is May 11, 2018.”


2.8    Section 13 (Definitions). The following defined term appearing in Section
13.1 is hereby deleted in its entirety and replaced with the following:


“    “PFG Subordinated Debt” is all Indebtedness of Borrower owed to Partners
for Growth IV, L.P., Partners for Growth V, L.P., and/or any Affiliate fund of
the foregoing, which shall at all times be subject to a subordination agreement
or subordination agreements in favor of Bank, in form and substance reasonably
acceptable to Bank, in its reasonable discretion.”


2.9    Section 13 (Definitions). The following defined terms appearing in
Section 13.1 are hereby deleted in their entirety:







--------------------------------------------------------------------------------





“    “Streamline Period” is, on and after the Ninth Amendment Effective Date,
provided no Event of Default has occurred and is continuing, the period (a)
commencing on the first day of the month following the day that Borrower
provides to Bank a written report that Borrower has, for each consecutive day in
the immediately preceding fiscal quarter (in each case as determined by Bank in
its reasonable discretion), maintained (i) the sum of (a) Borrower’s
unrestricted cash at Bank plus (b) the unused Availability Amount divided by (b)
the outstanding principal balance of the Term Loan 2015, in an amount at all
times greater than 1.75:1.00 (the “Streamline Threshold”); and (b) terminating
on the earlier to occur of (i) the occurrence of an Event of Default, and (ii)
the first day thereafter in which Borrower fails to maintain the Streamline
Threshold, as determined by Bank in its discretion. Upon the termination of a
Streamline Period, Borrower must maintain the Streamline Threshold each
consecutive day for one (1) fiscal quarter as determined by Bank in its
discretion, prior to entering into a subsequent Streamline Period. Borrower
shall give Bank prior written notice of Borrower’s election to enter into any
such Streamline Period, and each such Streamline Period shall commence on the
first day of the monthly period following the date Bank determines, in its
reasonable discretion, that the Streamline Threshold has been achieved.”


“    “Subject Month” and “Subject Months” is the latest calendar month or months
for which Borrower has timely delivered the reports and schedules required
pursuant to Section 6.2(a) hereof.”




2.10    Exhibit C (Compliance Certificate). The Compliance Certificate appearing
as Exhibit C to the Loan Agreement is deleted in its entirety and replaced with
the Compliance Certificate attached as Schedule 1 attached hereto.


3.Limitation of Amendments.


3.1    The amendments set forth in Section 2, above, are effective for the
purposes set forth herein and shall be limited precisely as written and shall
not be deemed to (a) be a consent to any amendment, waiver or modification of
any other term or condition of any Loan Document, or (b) otherwise prejudice any
right or remedy which Bank may now have or may have in the future under or in
connection with any Loan Document.


3.2    This Amendment shall be construed in connection with and as part of the
Loan Documents and all terms, conditions, representations, warranties, covenants
and agreements set forth in the Loan Documents, except as herein amended, are
hereby ratified and confirmed and shall remain in full force and effect.


4.Waiver. Bank hereby waives Borrower’s existing default under the Loan
Agreement by virtue of Borrower’s failure to comply with the minimum EBITDA
financial covenant contained in Section 6.9(b) thereof for the compliance period
ended March 31, 2018. Bank’s waiver of Borrower’s non-compliance of said
financial covenant shall apply only to such date of non-compliance which
occurred prior to the date hereof. Borrower hereby acknowledges and agrees that
except as specifically provided herein, nothing in this Section or anywhere in
this Amendment shall be deemed or otherwise construed as a waiver by Bank of any
of its rights and remedies pursuant to the Loan Documents, applicable law or
otherwise.


5.Representations and Warranties. To induce Bank to enter into this Amendment,
Borrower





--------------------------------------------------------------------------------





hereby represents and warrants to Bank as follows:


5.1    Immediately after giving effect to this Amendment (a) the representations
and warranties contained in the Loan Documents are true, accurate and complete
in all material respects as of the date hereof (except to the extent such
representations and warranties relate to an earlier date, in which case they are
true and correct as of such date), and (b) no Event of Default has occurred and
is continuing;


5.2    Borrower has the power and authority to execute and deliver this
Amendment and to perform its obligations under the Loan Agreement, as amended by
this Amendment;


5.3    The organizational documents of Borrower previously delivered to Bank
remain true, accurate and complete and have not been amended, supplemented or
restated and are and continue to be in full force and effect, or updated copies
have otherwise been delivered to Bank in connection with the execution of this
Amendment;


5.4    The execution and delivery by Borrower of this Amendment and the
performance by Borrower of its obligations under the Loan Agreement, as amended
by this Amendment, have been duly authorized;


5.5    The execution and delivery by Borrower of this Amendment and the
performance by Borrower of its obligations under the Loan Agreement, as amended
by this Amendment, do not and will not contravene (a) any law or regulation
binding on or affecting Borrower, (b) any contractual restriction with a Person
binding on Borrower, (c) any order, judgment or decree of any court or other
governmental or public body or authority, or subdivision thereof, binding on
Borrower, or (d) the organizational documents of Borrower;


5.6    The execution and delivery by Borrower of this Amendment and the
performance by Borrower of its obligations under the Loan Agreement, as amended
by this Amendment, do not require any order, consent, approval, license,
authorization or validation of, or filing, recording or registration with, or
exemption by any governmental or public body or authority, or subdivision
thereof, binding on either Borrower, except as already has been obtained or
made; and


5.7    This Amendment has been duly executed and delivered by Borrower and is
the binding obligation of Borrower, enforceable against Borrower in accordance
with its terms, except as such enforceability may be limited by bankruptcy,
insolvency, reorganization, liquidation, moratorium or other similar laws of
general application and equitable principles relating to or affecting creditors’
rights.


6.Ratification of Intellectual Property Security Agreement. Borrower hereby
ratifies, confirms and reaffirms, all and singular, the terms and conditions of
a certain Amended and Restated Intellectual Property Security Agreement dated as
of May 13, 2015 between Borrower and Bank, and acknowledges, confirms and agrees
that said Intellectual Property Security Agreement (a) contains an accurate and
complete listing of all Intellectual Property Collateral, as defined in said
Intellectual Property Security Agreement, and (b) shall remain in full force and
effect.


7.Perfection Certificate. Borrower hereby ratifies, confirms and reaffirms, all
and singular, the terms and disclosures contained in a certain Perfection
Certificate dated on or about December 9, 2016, as amended as set forth on
Schedule 2 attached hereto (the “Perfection Certificate”) and acknowledges,
confirms and agrees the disclosures and information Borrower provided to Bank in
the Perfection Certificate have not changed, as of the date hereof. Borrower
hereby agrees that all





--------------------------------------------------------------------------------





references to the “Perfection Certificate” in any Loan Document shall be deemed
to be a reference to the Perfection Certificate as defined herein.


8.No Defenses of Borrower. Borrower hereby acknowledges and agrees that Borrower
has no offsets, defenses, claims, or counterclaims against Bank with respect to
the Obligations, or otherwise, and that if Borrower now has, or ever did have,
any offsets, defenses, claims, or counterclaims against Bank, whether known or
unknown, at law or in equity, all of them are hereby expressly WAIVED and
Borrower hereby RELEASES Bank from any liability thereunder.


9.Integration. This Amendment and the Loan Documents represent the entire
agreement about this subject matter and supersede prior negotiations or
agreements. All prior agreements, understandings, representations, warranties,
and negotiations between the parties about the subject matter of this Amendment
and the Loan Documents merge into this Amendment and the Loan Documents.


10.Counterparts. This Amendment may be executed in any number of counterparts
and all of such counterparts taken together shall be deemed to constitute one
and the same instrument.


11.Effectiveness. This Amendment shall be deemed effective upon due execution
and/or delivery of the following, as applicable:


11.1    This Amendment and each other Loan Document, by each applicable party
hereto (other than Bank);


11.2    (i) Borrower’s payment of an amendment fee in an amount equal to Twenty
Five Thousand Dollars ($25,000.00); and (ii) Borrower’s payment of Bank’s legal
fees and expenses incurred in connection with this Amendment and the other Loan
Documents;


11.3    The Operating Documents (to the extent amended, amended and restated,
modified or otherwise supplemented since last delivered to Bank) and long-form
good standing certificates of Borrower certified by the Secretary of State (or
equivalent agency) of Borrower’s jurisdiction of organization or formation and
each jurisdiction in which Borrower is qualified to conduct business, each as of
a date no earlier than thirty (30) days prior to the Twelfth Amendment Effective
Date;


11.4    A secretary’s certificate of Borrower with respect to Borrower’s
Operating Documents, incumbency, specimen signatures and resolutions authorizing
the execution and delivery of this Amendment and the other Loan Documents to
which it is a party;


11.5    A consent of directors and/or stockholders of Borrower, as applicable,
authorizing the execution and delivery of this Amendment and the other Loan
Documents to which it is a party, but only to the extent required by Borrower’s
Operating Documents; and


11.6    Certified copies, dated as of a recent date, of financing statement
searches, as Bank may request, accompanied by written evidence (including any
UCC termination statements) that the Liens indicated in any such financing
statements either constitute Permitted Liens or have been terminated or
released.
[Signature page follows.]









--------------------------------------------------------------------------------









In Witness Whereof, the parties hereto have caused this Amendment to be duly
executed and delivered as of the date first written above.




BANK


SILICON VALLEY BANK




By: /s/ Bryce Gerber
Name: Bryce Gerber
Title: Vice President



BORROWER


SONIC FOUNDRY, INC.


By: /s/ Ken Minor
Name: Ken Minor
Title: Chief Financial Officer


SONIC FOUNDRY MEDIA SYSTEMS, INC.


By: /s/ Ken Minor
Name: Ken Minor
Title: Chief Financial Officer





















































--------------------------------------------------------------------------------









Schedule 1 to Twelfth Amendment
EXHIBIT C




COMPLIANCE CERTIFICATE


TO:        SILICON VALLEY BANK                    Date:                 
FROM:     SONIC FOUNDRY, INC.
SONIC FOUNDRY MEDIA SYSTEMS, INC.                


The undersigned authorized officer of SONIC FOUNDRY, INC. and SONIC FOUNDRY
MEDIA SYSTEMS, INC. (“Borrower”) certifies that under the terms and conditions
of the Loan and Security Agreement between Borrower and Bank (as amended, the
“Agreement”), (1) Borrower is in complete compliance for the period ending
_______________ with all required covenants except as noted below, (2) there are
no Events of Default, (3) all representations and warranties in the Agreement
are true and correct in all material respects on this date except as noted
below; provided, however, that such materiality qualifier shall not be
applicable to any representations and warranties that already are qualified or
modified by materiality in the text thereof; and provided, further that those
representations and warranties expressly referring to a specific date shall be
true, accurate and complete in all material respects as of such date, (4)
Borrower, and each of its Subsidiaries, has timely filed all required tax
returns and reports, and Borrower has timely paid all foreign, federal, state
and local taxes, assessments, deposits and contributions owed by Borrower except
as otherwise permitted pursuant to the terms of Section 5.9 of the Agreement,
and (5) no Liens have been levied or claims made against Borrower or any of its
Subsidiaries, if any, relating to unpaid employee payroll or benefits of which
Borrower has not previously provided written notification to Bank. Attached are
the required documents supporting the certification. The undersigned certifies
that these are prepared in accordance with GAAP consistently applied from one
period to the next except as explained in an accompanying letter or footnotes.
The undersigned acknowledges that no borrowings may be requested at any time or
date of determination that Borrower is not in compliance with any of the terms
of the Agreement, and that compliance is determined not just at the date this
certificate is delivered. Capitalized terms used but not otherwise defined
herein shall have the meanings given them in the Agreement.
Please indicate compliance status by circling Yes/No under “Complies” column.
 
Reporting Covenant
Required
Complies
 
 
 
Monthly financial statements with
Compliance Certificate
Monthly within 30 days (60 days for last month of each fiscal year)
Yes No
Annual financial statement (CPA Audited) + CC
FYE within 120 days
Yes No
10‑Q, 10‑K and 8-K
Within 5 days after filing with
SEC
Yes No
A/R & A/P Agings
Monthly within 15 days
Yes No
Borrowing Base Reports
no later than Friday of each week
Yes No
Projections
Within fifteen (15) following
approval by the Borrower’s
board of directors, and in any
event within fifteen (15) days
after the end of each fiscal year of Borrower, and as amended and/or updated
Yes No
 


The following Intellectual Property was registered after the Effective Date (if
no registrations, state “None”)
____________________________________________________________________________








--------------------------------------------------------------------------------





Financial Covenant
Required
Actual
Complies
 
 
 
 
Maintain as indicated:
 
 
 
Minimum Liquidity (monthly)
[1.60] [1.75]:1.00
:1.00
Yes No
Minimum EBITDA (quarterly, on a [T6M]
[T5M] basis)
*
$
Yes No
Maximum Subsidiary Indebtedness (at all times)
<$1,000,000
$______
Yes No
EQUITY EVENT 2018
**
$______
Yes No
*See Section 6.9(b)
**See Section 6.9(d)
 
 
 



The following financial covenant analyses and information set forth in Schedule
1 attached hereto are true and accurate as of the date of this Certificate.


The following are the exceptions with respect to the certification above: (If no
exceptions exist, state “No exceptions to note.”)




---------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------


SONIC FOUNDRY, INC.
SONIC FOUNDRY MEDIA SYSTEMS, INC.




By:
Name:
Title:
BANK USE ONLY


Received by: _____________________
authorized signer
Date: _________________________


Verified: ________________________
authorized signer
Date: _________________________


Compliance Status:Yes No




























--------------------------------------------------------------------------------







Schedule 1 to Compliance Certificate


Financial Covenants of Borrower




In the event of a conflict between this Schedule and the Loan Agreement, the
terms of the Loan Agreement shall govern.


Dated:    ____________________
I.    Liquidity (Section 6.9(a))
Required:    Liquidity, at all times, tested with respect to Borrower only on a
monthly basis, of at least (i) 1.60:1.00 for the first and second month of each
quarterly fiscal period; and (ii) 1.75:1.00 for the third month of each
quarterly fiscal period.
Actual:


A.
Aggregate value of Borrower’s unrestricted cash at Bank
$
B.
Aggregate value of the net billed accounts receivable of Borrower
$
C.
Quick Assets (the sum of lines A plus B)
$
D.
Aggregate value of Obligations to Bank
$
E.
LIQUIDITY (line C divided by line D), expressed as a ratio
:1.00



Is line E equal to or greater than [1.60] [1.75] :1.00?


  No, not in compliance                      Yes, in compliance


II.    Minimum EBITDA (Section 6.9(b))


Required:    Achieve (i) EBITDA (negative EBITDA) plus (ii) the net change in
Deferred Revenue during each measurement period, of at least (x) (i) for the
quarterly period ending June 30, 2018, measured on a trailing six (6) month
basis, no worse than negative One Million One Hundred Thousand Dollars
(-$1,100,000.00); (ii) for the quarterly period ending September 30, 2018,
measured on a trailing six month basis, no less than Five Hundred Thousand
Dollars ($500,000.00); (iii) for the quarterly period ending December 31, 2018,
measured on a trailing six (6) month basis, no worse than negative Two Hundred
Fifty Thousand Dollars
(-$250,000.00); and (y) for the quarterly period ending March 31, 2019, measured
on a trailing three (3) month basis, no worse than negative Two Hundred Fifty
Thousand Dollars
(-$250,000.00).
Actual: All amounts measured as indicated above


A.
EBITDA
$
B.
The net change in Deferred Revenue
$

Is line A plus line B equal to or greater than (loss no worse than) $[]?


  No, not in compliance.                       Yes, in compliance.









--------------------------------------------------------------------------------







Schedule 2 to Twelfth Amendment
Schedule 2


Amendments to Perfection Certificate


1.
Section 2 of the Perfection Certificate is amended by inserting the following
text to appear as new subsections (d) and (e) thereof, immediately following
subsection (c) thereof:

“    d.    Does any individual, directly or indirectly (for example, if
applicable, through such individual’s equity interests in the Company’s parent
entity), through any contract, arrangement, understanding, relationship or
otherwise, own 25% or more of the equity interests of the Company:
Yes          No    
If yes, complete the following information:
 
Name
Date of birth
Residential address
For US Persons, Social Security Number:
(non-US persons should provide SSN if available)
For Non-US Persons: Type of ID, ID number, country of issuance, expiration date
Percentage of ownership
(if indirect ownership, explain structure)
1
 
 
 
 
 
 
2
 
 
 
 
 
 
3
 
 
 
 
 
 
4
 
 
 
 
 
 



e.    Identify one individual with significant responsibility for managing the
Company, i.e., an executive officer or senior manager (e.g., Chief Executive
Officer, President, Vice President, Chief Financial Officer, Treasurer, Chief
Operating Officer, Managing Member or General Partner) or any other individual
who regularly performs similar functions. If appropriate, an individual listed
in Section 2(d) above may also be listed here.
 
Name
Date of birth
Residential address
For US Persons, Social Security Number:
(non-US persons should provide SSN if available)
For Non-US Persons: Type of ID, ID number, country of issuance, expiration date
1
 
 
 
 
 












